Citation Nr: 0613321	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  99-19 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability involving central 
retinal occlusion of the left eye with vision loss as a 
result of VA surgery in January 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
November 1948 and October 1950 to October 1953. 

This matter initially to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

When the matter was before the Board in January 2001, the 
matter was remanded for further development.

The veteran testified before the undersigned at a June 2003 
hearing at the RO.  A transcript of that hearing is of 
record. 

The matter was again remanded by the Board in December 2003.  
Development has been accomplished and the matter has been 
returned to the Board.

In December 2005, the Board received additional evidence from 
the veteran with the proper waiver of Agency of Original 
Jurisdiction consideration. Since the evidence is duplicative 
of evidence previously considered with respect to the instant 
claims, it will be incorporated in the decision below. See 38 
C.F.R. § 20.1304 (2005).

In March 2006, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c)(2005).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's diabetes mellitus was present in service, 
and it is not shown to be related to an incident of service, 
or to a service-connected disability.  Diabetes was not shown 
to be present within 1 year following separation from 
service.

2.  The preponderance of the evidence is against a finding 
that the veteran's hypertension was present in service, and 
it is not shown to be related to an incident of service, or 
to a service-connected disability.  Hypertension was not 
shown within 1 year following separation from service.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's central retinal 
occlusion of the left eye with vision loss of the left eye 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA.  It is reported to have been a foreseeable 
consequence of the surgery conducted in 2000.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service and service connection may not be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005).

2.  Hypertension was not incurred in or aggravated by service 
and service connection may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005).

3.  The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for central retinal occlusion of the left eye 
with vision loss have not been met. 38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.159, 3.361 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claims.

The record reflects that through the rating decision, 
statement of the case and supplements thereto, as well as in 
VCAA letters dated in May 2004, October 2004, and October 
2005, as well as in the Board's December 2003 remand, and 
other correspondence of record, the veteran has been informed 
of the evidence and information necessary to substantiate the 
claims, the information required from him in order for VA to 
obtain evidence and information in support of the claims, and 
the assistance that VA would provide in obtaining evidence. 
In January 2001 and May 2004 VCAA notification letters, the 
RO requested that the veteran complete and return VA Form 21-
4142, Authorization and Consent to Release Information, 
specifying where he had received treatment, in order that any 
additional records may be requested by VA on his behalf. 
Since the veteran was informed of the evidence that would be 
pertinent to the claim and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession. Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 119 (2004).

During the pendency of the appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision, on 
March 3, 2006, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  This decision requires VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This notice must 
include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Dingess/Hartman, slip op. at 14. 

Consistent with Dingess/Hartman, the file reflects that in 
the rating decisions, statement of the case, and supplements 
thereto, in particular, VCAA notification letters and other 
correspondence, including the remand, the RO and the Board 
provided notice to the veteran of the type of evidence 
necessary to establish the claims. The communications 
notified the veteran and his representative of the status of 
the evidence as it was developed and of the need for 
substantiating evidence from him, but the letters did not 
notify him of the ratings assignable in the case if service 
connection were granted. Nevertheless, since service 
connection is unwarranted for the disabilities, and no 
ratings are forthcoming in either case, any deficits in these 
notices are no more than non-prejudicial error. See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7151 (Fed. Cir. Apr. 5, 2006). On review, the 
Board is satisfied that the veteran received notice 
equivalent to that required under of the provisions of the 
VCAA and all pertinent court precedent, and the content of 
the notices fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and to the 
extent appropriate, to more recent court precedent. See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The Board is satisfied that the RO has obtained, or made 
reasonable efforts to obtain the service medical records and 
all identified post-service treatment records, and to 
associate them with the claims file. In a June 2003 travel 
board hearing, the veteran testified that he was treated for 
hypertension by private physicians soon after discharge from 
service. However, he later indicated that the private 
physicians who treated him after separation from service were 
deceased. Additionally, he testified to being examined soon 
after service while employed at Red Star Line Express, and 
that his blood pressure was taken during that time. However, 
he indicated that the company had long been sold to another 
entity, and that he had never been told that he had 
hypertension during those examinations. Nevertheless, in a 
December 2003 remand the Board requested that the veteran be 
afforded opportunity to submit information on this 
employment, and any employment physicals or other evidence 
pertinent to existence of the claimed disabilities in the 
early post-service years. The RO issued appropriate VCAA 
notification letters, and enclosed Forms 21-4142 requesting 
that the veteran submit the evidence or provide sources of 
information so that such records may be obtained, and the 
veteran was provided with adequate opportunity to respond. 
Given the development of record, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of facts pertinent to the claims, and that no 
reasonable possibility exists that any further assistance 
would aid in substantiating the claims. 38 U.S.C.A. § 5103A. 
Therefore, a decision on the merits at this stage without 
remand for additional development is not prejudicial to the 
appellant. Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Analysis

Preliminarily, the Board notes that a January 2001 Board 
decision denied reopening of the claim of entitlement to 
service connection for hemorrhagic fever. In that decision, 
the Board noted that the veteran had raised claims of 
secondary service connection for diabetes mellitus and 
hypertension as due to hemorrhagic fever sustained in 
service. The Board denied reopening of the claim for service 
connection for hemorrhagic fever. The Board also remanded the 
issues of service connection for diabetes and hypertension 
for further development under the VCAA, noting that they had 
been previously denied as 'not well grounded' by the RO. 

In a June 2003 hearing before the undersigned, the veteran 
testified to his belief that diabetes was secondary to 
hemorrhagic fever incurred in service. However, the issues of 
service connection for diabetes or hypertension as secondary 
to hemorrhagic fever are not currently on appeal before the 
Board. Should the veteran wish to pursue these theories of 
secondary service connection related to the previously denied 
claim for hemorrhagic fever, he is free to do so at the RO.

The Board has reviewed all of the evidence of record 
submitted in support of the claims, including the service 
medical records, private treatment reports from December 1990 
to December 1998, VA outpatient treatment reports and VA 
hospitalization reports ranging from April 1998 to 2002, 
records associated with the veteran's claims for Social 
Security Administration disability benefits, and VA 
examinations with opinions dated in March 2001 and June 2005. 
Although the Board has an obligation to provide reasons and 
bases supporting this decision, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence. Gonzales v. West, 218 
F.3d 1378, 
1380-81 (Fed. Cir. 2000). Accordingly, only the salient 
records will be discussed below. 

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in active military 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service. 38 C.F.R. § 
3.303.

Certain disorders may be presumed to have been incurred in 
service if demonstrated to a compensable degree within 1 year 
following separation from qualifying service.  Diabetes 
mellitus and hypertension are such disorders.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

At the outset, the Board observes that 38 U.S.C.A. § 1151 was 
revised effective October 1, 1997. The amendments apply only 
to claims for compensation under 38 U.S.C.A. § 1151 which 
were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 
Fed. Reg. 31263 (1998). In the present case, the veteran's 
claim was received in April 2000. As such, the revised 
version of 38 U.S.C.A. § 1151 is for consideration. Effective 
October 1, 1997, 38 U.S.C.A. § 1151 was amended by the United 
States Congress. See § 422(a) of PL 104-204. The purpose of 
the amendment was, in effect, to overrule the United States 
Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 
(1994), which held that no showing of negligence was 
necessary for recovery under § 1151. 

In pertinent part, Section 1151, as amended, provides that 
compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service- connected. For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and-(1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was - (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable. The regulation implementing 38 
U.S.C.A. § 1151, is found at 38 C.F.R. §§ 3.361 - 3.363.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran underwent right knee arthroplasty at VA hospital 
in January 2000. He claims entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for central retinal 
occlusion of the left eye with loss of vision occurring 
during right knee surgery. He also claims that diabetes 
mellitus and hypertension were incurred in service, or are 
etiologically related to his military service.

Prior to the right knee surgery, December 1999 VA outpatient 
treatment notes show that hearing and vision were intact on 
examination. Pupils were equal, round reactive to light. The 
veteran underwent right total knee arthroplasty on January 5, 
2000. On January 6, 2000, anemia was noted with assessment of 
potential infection, and the veteran was given several blood 
transfusions. Subsequent notes show improvement and 
commencement of physical therapy, until a January 21, 2000 
note which reflected complaints from his wife that when he 
woke up from the total knee surgery, he could not see out of 
his left eye, still could not see, and needed an eye 
appointment. Assessment was status post anesthesia - loss of 
vision. July 2000 VA note revealed blindness in left eye, and 
that CT scan of the head to rule out stroke in the left 
occiput showed an impression of no acute intracranial 
process, age related atrophy was evident, and vascular 
Doppler studies of carotid artery and basilar and vertebral 
arteries showed normal duplex. VA handwritten progress notes 
from the retinal clinic dated from January 2000 to March 2001 
reflect complaints of blurring of vision 3-4 hours after TKA 
surgery, progressing to a large purple snowflake. A March 
2000 note reflects a history of central retinal artery 
occlusion (CRAO) with (neovascular glaucoma) NVG of the left 
eye, with intraocular pressure (IOP) to 58. CRAO was noted as 
occurring during surgery for knee replacement after which the 
veteran woke up and was blind in left eye. The veteran has 
undergone laser treatments to the left eye, panretinal 
photocoagulation (PRP), and March 2001 VA outpatient eye 
clinic progress notes show follow-up for CRAO with NVG of 
left eye, status post PRP times 2 with the last one on March 
10, 2000.

On March 2001 VA examination, the examiner had no access to 
old eye notes, but access to the CPRS record and limited 
claims file review. The examiner suspected that the veteran 
developed a central retinal artery after TKA surgery, and 
noted that in a patient with known vascular underlying 
vasculopathic disorders it would not be uncommon to develop a 
central retinal artery occlusion, as underlying vascular 
disorders are the common cause for central retinal artery 
occlusion. It was noted that the veteran's underlying 
vascular disorder could explain his development of a central 
retinal artery occlusion given the circumstances.

In June 2003, the veteran testified before the undersigned 
regarding diabetes and hypertension, to the effect that he 
was diagnosed with hypertension while hospitalized in the 
service in 1953. He related receiving no medicine for 
hypertension at that time. After discharge in 1953, he was 
treated by a private doctor for hypertension for which he was 
given Vitamin B 12 pills, but records were unavailable since 
the private physician was deceased. He also related being 
employed shortly after service, having annual employment 
physicals, and having his blood pressure checked, but 
admitted that he was never told he had hypertension. As to 
diabetes, he testified to his belief that it was connected to 
a fever he had in Korea. As regards left eye disability, he 
related being unable to see properly after his TKA knee 
surgery, and that he had been told by VA physicians that the 
condition was related to his high blood pressure and 
diabetes. 

The veteran was examined in June 2005, and the examiner noted 
thorough review of the Claims file and medical records. The 
examiner indicated that after TKA right knee surgery, the 
veteran developed neovascular glaucoma and with treatment, 
was able to keep his right eye from developing enucleation. 
The veteran also had a 50 year history of hypertension and a 
30-year history of diabetes, which were the two major risk 
factors for CRAO, as well as peripheral vascular disease 
(PVD), which were the likely etiology of the veteran's CRAO. 
The examiner opined that it is more likely that the veteran's 
pre-existing atherosclerotic disease is the culprit for the 
eye lesions, and that the eye illnesses are not the result of 
negligence but represent normal potential complications of 
surgical intervention. The examiner concluded that despite 
several possibilities, there are no proven treatment 
modalities to relieve the damage caused by the embolic events 
and that primate studies show that occlusion of the central 
retinal artery results in completely irreversible necrosis of 
the retina within 90 minutes. Thus, it was unlikely that 
immediate intervention by an eye care professional would have 
resulted in any change in the veteran's long term vision. The 
examiner opined that there was no evidence that negligence 
caused the veteran's decreased vision or led to a worsening 
of his ultimate outcome.

The veteran also underwent June 2005 re-examination by a 
different VA examiner who noted that the C file and records 
were thoroughly reviewed. The examiner noted that the 
veteran's CRAO of the left eye represents a normal potential 
complication of a surgical intervention, more likely than not 
due to the his cardiovascular disease. The examiner concluded 
after review of the claims file and all evidence of record, 
that the veteran was hospitalized in June 1953 in service for 
hemorrhagic fever during which mild infrequent and transient 
blood pressure elevations are not unexpected. Thereafter, the 
veteran was noted as normotensive, and had 118/60 blood 
pressure at military discharge. The veteran was found to have 
coronary artery disease (CAD) in 2001. The veteran's CAD was 
noted as being a consequence of his diabetes mellitus type 2 
(DM-II) (diagnosed many years after service) as well as his 
gender, obesity, dyslipidemia, and hypertension. 

The examiner concluded that the veteran has DM-II and 
hypertension, mild nonproliferative diabetic retinopathy 
affecting the right eye, microalbuminuria with renal 
dysfunction, and CAD. He also has diastolic dysfunction which 
represents hypertensive disease. The service medical records 
are silent for hypertension, and infrequent mild and 
transient blood pressure elevations noted in service during 
his 1953 hemorrhagic fever were of no clinical significance 
since an acute illness may produce elevated values 
temporarily. Most importantly, the examiner noted that 
October 1953 separation examination is silent for chronic 
conditions of hypertension or diabetes. The examiner opined 
that there is no evidence to support the claim that diabetes 
and hypertension had their onset in service, or within the 
first post-service year. They had their onset long after 
service, and were more likely than not consequences of 
metabolic factors unrelated to active military service.

In sum, service medical records are absent any diagnosis or 
treatment for left eye disability, diabetes or hypertension, 
and the evidence shows diagnoses many decades after 
separation from service. The medical evidence reflects that 
the veteran had a well-documented history of cardiovascular 
and ischemic disease many years before the January 2000 TKA 
and CRAO with visual loss. Thus, although the veteran's left 
eye visual loss may have originated during the course of his 
right knee surgery in January 2000, it was found to represent 
normal potential complications of surgical intervention and 
was not due to an instance of fault on the part of VA, or to 
an event not reasonably foreseeable. Additionally, the 
medical opinions of record found no etiological relationship 
of diabetes or hypertension to an incident of service, or to 
service-connected disability, and there are no opinions 
contradicting these findings. The Board recognizes the 
sincerity of the appellant's belief in the merits of his 
claim; however, unsupported by medical evidence, a claimant's 
personal belief, however sincere, cannot form a factual basis 
for granting a claim requiring medical determinations. See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992); cf. Moray v. 
Brown, 5 Vet. App. 211, 214 (1993). 

The Board is legally obligated to base its appellate 
determinations upon the law as it currently exists. 38 
U.S.C.A. §7104 (West 2002). Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the appellant's claims to service connection for hypertension 
and diabetes mellitus type II, and against compensation under 
the provisions of 38 U.S.C.A. § 1151, and the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of central retinal 
occlusion of the left eye with vision loss, resulting from 
right knee surgery performed at VA in January 2000, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


